ACCEPTED
                                                                                           06-15-00122-CR
                                                                                SIXTH COURT OF APPEALS
                                                                                      TEXARKANA, TEXAS
                                                                                     10/12/2015 4:07:47 PM
                                                                                          DEBBIE AUTREY
                                                                                                    CLERK

                               No. 06-15-00122-CR

                   IN THE COURT OF APPEALS                FILED IN
                                                   6th COURT OF APPEALS
                         SIXTH DISTRICT              TEXARKANA, TEXAS
                     AT TEXARKANA, TEXAS           10/12/2015 4:07:47 PM
__________________________________________________________________
                                                        DEBBIE AUTREY
                                                                        Clerk
                DAVID SYLVESTER CHAMBERS, Appellant

                                         v.

                            THE STATE OF TEXAS


       APPELLANT’S MOTION FOR AN EXTENSION OF TIME
                  TO FILE APPELLANT’S BRIEF
__________________________________________________________________

TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:

      Comes now, David Sylvester Chambers, Appellant in the above styled and

numbered cause and would show this honorable Court the following:

                                         I.

      Chambers was convicted in the above cause of theft of property with a value

over $1500.00 and under $20,000.00. Punishment, enhanced by two prior felony

convictions, was assessed at 15 years of imprisonment. Notice of appeal was

timely filed and the appeal docketed in this Court after transfer from the Tenth

Court of Appeals.
                                          II.

        The clerk’s record was filed on July 22, 2015. The reporter’s record was

filed on August 20, 2015. The appeal was abated by order of this Court on

September 17, 2015. The appeal was reinstated on September 23, 2015, upon

filing of a supplemental clerk’s record. Appellant’s brief is due on October 23,

2015.

                                         III.

        Appellant seeks a 60 day extension of the current deadline in which to file

Appellant’s brief, up to and including, December 22, 2015.

                                          IV.

        This request is based on the following facts which prevent counsel for

Appellant from preparing the brief by the current deadline:

        The record in this cause is voluminous. It is comprised of eleven volumes

and various electronic exhibits admitted at trial. Counsel has not had an

opportunity to review the record and prepare Appellant’s brief by October 23,

2015. Filing of the brief cannot be accomplished by the current deadline while still

effectively representing Appellant on direct appeal to this Court.

        Additionally, counsel cannot meet the current deadline and needs a 60 day

extension because: since the reporter’s record was filed in this cause, counsel has

prepared and filed an appellant’s brief in Petetan v. State in the Court of Criminal



                                           2
Appeals; an appellant’s motion for rehearing in Luna v. State in the Thirteenth

Court of Appeals; an applicant’s findings of fact and conclusions of law in Ex

parte Wimberly in the Court of Criminal Appeals; an appellant’s petition for

discretionary review in Crawford v. State in the Court of Criminal Appeals; an

appellant’s brief in Reyes v. State in the Third Court of Appeals; and prepared for

and presented oral argument in Crayton v. State in the Third Court of Appeals.

Further, counsel is currently working on an appellant’s petition for discretionary

review in Luna v. State due in the Court of Criminal Appeals on final extension on

November 4, 2015.

                                          V.

      Appellant’s first request for an extension was overruled as premature. This

is his second request and will be his last.

                                      PRAYER

      Appellant requests this Court grant the motion and extend the time to file

Appellant’s brief by 60 days, up to and including December 22, 2015.

                                                    Respectfully submitted,

                                                    /s/Richard E. Wetzel
                                                    Richard E. Wetzel
                                                    State Bar No. 21236300

                                                    1411 West Ave., Suite 100
                                                    Austin, Texas 78701




                                              3
                                                 (512) 469-7943
                                                 (512) 474-5594
                                                 wetzel_law@1411west.com

                                                 Attorney for Appellant
                                                 David Sylvester Chambers

                        CERTIFICATE OF SERVICE

       This is to certify a true and correct copy of this pleading was emailed to
Counsel for the State of Texas, Doug Howell, Assistant District Attorney, at his
email address maintained in Brazos County at dhowell@co.brazos.tx.us on this the
12th day of October, 2015.

                                                 /s/Richard E. Wetzel
                                                 Richard E. Wetzel
                                                 State Bar No. 21236300




                                       4